Citation Nr: 1222128	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  02-13 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a chronic skin disorder claimed as the result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran had active service from September 1969 to February 1973, including service in Thailand from July 1970 to May 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In June 2003, the Veteran testified regarding his claim at a Travel Board hearing in Huntington, West Virginia, before a Veterans Law Judge that is no longer with the Board.  A transcript of that hearing is in the claims file.  

The Veteran was duly apprised of the 2003 judge's departure and offered a new hearing, and in July 2007 he testified regarding his claim before the undersigned Veterans Law Judge at a Travel Board hearing in Huntington, West Virginia.  A transcript of that hearing is in the claims file.

In April 2009, the Board remanded the matter for further development, including issuance of additional VCAA notice, acquisition of treatment records, acquisition of prior examination photographs, verification of alleged herbicides exposure, and acquisition of a medical opinion.  Unfortunately, additional development, and further action to ensure compliance with the Board's 2009 remand directives, is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In correspondence in September 2010, the Veteran raised the issue of service connection for erectile dysfunction.  He also raised, anew, the issue of a special monthly pension based on the need for aid and attendance.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is therefore REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran complains of recurrent skin outbreaks since service, and alleges that he was exposed to Agent Orange while stationed with the 70th Aviation Detachment at Korat Air Base in Thailand.  He contends that this site was frequently sprayed with a defoliant/herbicide and that he spent many hours outside.  

VA has determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain military bases in Thailand during the Vietnam War, including Korat Air Base.  See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q).  

During the pendency of this appeal the Veteran testified, during a November 2011 Decision Review Officer hearing, that he performed guard duty on the perimeter of Korat Air Base, Thailand.  He also testified that he regularly worked at the base airfield.

Service personnel records confirm that the Veteran served with the 70th Aviation Detachment at Korat Air Base from July 1970 to May 1971; and that his military occupational specialty was Aircraft Repair Specialist.

Private medical records dated in September 1997, show treatment for poison ivy and a diagnosis of contact dermatitis.

Private medical records dated in March 2002, relate a diagnosis of purpura and solar comedones.  

An Agent Orange examination done by VA in July 2002, returned a diagnosis of mild chloracne-rashes; although no rash was found during the examination.  

On VA examination in July 2004, the diagnosis was purpura of the extensor surface of the arms bilaterally and hyperpigmentation in the periolocular area, lateral aspect, with scattered comedones.  Photographs of the rashes were reportedly taken, but they are not in the claims file; and efforts to locate them, as requested in the Board's 2009 remand, have been futile.

As the evidence confirms that the Veteran was stationed at Korat Air Base during the Vietnam war, and as the Veteran has provided a statement that he was involved with perimeter security duty and routinely worked near the base perimeter at the airfield, a request for the Veteran's performance appraisals and other evidence of his work duties, in accordance with M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q), is warranted.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).  

In addition to the foregoing, in its 2009 remand the Board requested an opinion on the etiology of the Veteran's skin disorder(s).  In its remand the Board specifically instructed the AMC/RO to inform the reviewer as to whether or not the Veteran had been determined to have been exposed to herbicides during service.  This was not done.  See Stegall, 11 Vet. App. 270-71 (Remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the Board's remand order).  Therefore, after development of the claim in accordance with M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q), the Veteran should be accorded a VA dermatology examination; and as photographs from the prior VA examination are missing, photographs should be taken during the new examination.  Stegall, at 270-71.  

Finally, it appears that the Veteran was granted Social Security disability benefits during the pendency of his VA appeal.  On remand a request should be made for the Veteran's Social Security disability records.  38 C.F.R. § 3.159(c)(2).
Accordingly, the case is REMANDED for the following action:

1.  Develop the Veteran's claim of herbicide exposure during his service with the 70th Aviation Detachment at Korat Air Base in Thailand between July 1970 and May 1971 in accordance with M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q), Step 1.  

Specifically, the AMC/RO must 

a) request evidence of the Veteran's daily work duties, such as performance evaluation reports or other credible evidence, during the Veteran's service from July 1970 to May 1971; and 

b) ascertain whether the military airstrip at Korat Air Base was near the base perimeter in 1970-71.  

To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made.  The Veteran and his representative should also be informed of the negative results, and be given the opportunity to submit the sought-after records.

2.  Contact the Social Security Administration and request the Veteran's Social Security disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  

If no records are found and additional requests for Social Security records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  After completion of step 1, the AMC/RO must determine whether the Veteran's allegations of exposure to herbicides at Korat Air Base are consistent with the circumstances of his Vietnam era service in Thailand.  See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q), Step 1, Notes.

4.  After completion of steps 1 through 3, and any additional notification and/or development action deemed warranted by the record, schedule the Veteran for an examination by a dermatologist.  The AMC/RO must inform the examiner whether or not the Veteran has been determined to have been exposed to herbicides during service.  The examiner should consider the information in the claims file to provide an opinion as to the onset date and etiology of each of the Veteran's diagnosed skin conditions.  

The examination should ideally be done during a period of outbreak, and photographs of rashes, especially on the Veteran's head, face, and neck, must be taken.

The examiner is then requested to determine what skin disorders can be diagnosed, and as to each diagnosed disorder, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current skin disorder is attributable to the Veteran's military service, to include any exposure to herbicides, if the RO/AMC has notified the examiner of such exposure.

A complete rationale for all opinions must be set forth in the examination report.

5.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim; and that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.  

6.  After completing the above tasks, and any other development deemed necessary, readjudicate the claim on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


